El Juez Asociado Se. Eigueeas
emitió la opinión del Tribunal.
Don Arsenio L. Arpin, en solicitud debidamente jurada, establece, para que se corrijan los agravios que se le han causado en juicio en que no fué parte, el recurso de cer7 tiorari y resulta que en el juicio declarativo sobre recono-cimiento de servidumbre y otorgamiento de escritura se-guido por Don Ramón Valdés contra Don Pedro del Va-lle Eraneo y Don Guillermo David Noble y Ruiz, recayó sentencia definitiva en 30 de Diciembre de 1899, cuya parte dispositiva dice así:
“Fallamos que debemos declarar y declaramos con lugar la deman-da interpuesta por Don Ramón Valdés Cobián, y en su virtud con-denar y condenamos á Don Pedro del Valle Franco y á Don Guillermo *289David Noble, á’que presenten en el Registro de la Propiedad de Ca-guas las escrituras de propiedad del terreno vendido por Valle á Noble y la 'de propiedad de Valle sobre los mismos terrenos; otorgando los demandados la escritura necesaria para corregir los defectos que impiden inscribir la servidumbre establecida por Valle en la escritura de seis de Octubre de mil ochocientos noventa y ocho, haciéndolo el Tribunal á su costo si no lo verificasen, en la forma prevenida por la ley, imponiendo las costas de la. y 2a. instancia á los demandados. Así por esta nuestra sentencia, irrevocablemente juzgando, lo pro-nunciamos, mandamos y firmamos. — José S. Quiñones. — Juan Mo-rera Martínez. — Francisco de P. Acuña. — El Juez Asociado Don José C. Hernández rotó por escrito. — José S. Quiñones. — Herminio Díaz.
Devueltos los autos á la Corte de San Juan se procedió á la ejecución de la anterior sentencia y á vueltas de pro-videncias varias y de repetidos requerimientos á Valle y á Noble para el otorgamiento de escritura se llegó al pun-to de constituir una servidumbre sobre dos trozos de te-rrenos radicados en los barrios de Cedrito y Da. Elena del término de Comerlo que adquirió Arpin, libre de cargas, de Don Guillermo David Noble, según dice, en escritura de 20 de Mayo de 1899, y cuya posesión está inscrita á nombre del comprador en el Registro de la Propiedad de Caguas.
No constando de los autos, que se lian remitido como consecuencia de este “Certiorari”, que el Registrador inscribiera la servidumbre á favor- de Valdés en las fin-cas de Arpin, pero este liecho se reconoció por las repre-sentaciones de las partes que concurrieron al acto de.la vista que para este “Certiorari” se señaló, limitando Val-dés su alegación á la justicia de la constitución de la servi-dumbre con lo cual, dicho se está, que reconoció la certeza del hecho de la-constitución. No se puede negar que Don ArsenioL. Arpin no fué parte en ese juicio sobre servidum-bre y al seguir sin oirle, ese procedimiento de ejecución de la sentencia y constituir en su propiedad una servi-dumbre, se le ha causado un grave perjuicio por cuya ra-*290feón es interesado para el efecto de poder pedir la revisión de esos procedimientos.
Mucho se podría decir sobre la irregularidad de los mis-mos, pero considerando la naturaleza especial de la Ley autorizando autos de “Certiorari”, aprobada por la Asamblea Legislativa de esta Isla, en 10 de Marzo de 1904, se viene á la conclusión de que dicho recurso es de carác-ter privilegiado y extraordinario y no puede á él acudirse mientras falte por agotar el remedio adecuado para re-parar los agravios causados.
Hay en el procedimiento ordinario el juicio de nulidad de la inscripción de la servidumbre referida establecido en debida forma con citación de quien corresponda y hay el injunction ó interdicto prohibitorio preliminar esta-blecido conjuntamente con aquel juicio si llega la necesi-dad de tener que impedir cualquier hedió que trate de causar perjuicio en la propiedad.
Y si esto es así, hay que convenir en que este recurso de certiorari carece de justificación en el momento actual, mientras pueda el peticionario utilizar un medio ordina-rio decuado á la garantía y salvación de todos y cada uno de sus derechos.
Propone, pues, el Juez que suscribe que por las razones expuestas se declare que no ha lugar.á hacer pronuncia-miento alguno referente á la nulidad de todos ó parte de los procedimientos seguidos en ejecución de la sentencia dictada en favoy de Don Ramón Yaldés en el pleito que siguió contra Don Guillermo David Noble y Don Pedro del Valle Franco sobre otorgamiento de escritura y cons-titución de servidumbre.
Jueces concurrentes: Sres. Presidente Quiñones y Asociados Hernández y- M.acLeary.
El Juez Asociado Sr. Wolf no formó Tribunal en la vista de este caso.